Citation Nr: 0703763	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-39 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus 
with hypertension and erectile dysfunction, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

4.  Entitlement to an effective date for an award of special 
monthly compensation based on loss of use of a creative 
organ, prior to December 20, 2002.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in January 2004, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability, to include PTSD; denied his claim for an 
increased rating for diabetes mellitus; and denied a claim 
for a total rating based on individual unemployability due to 
service-connected disability.  In addition, the RO granted 
special monthly compensation based on loss of use of a 
creative organ, and assigned an effective date of May 30, 
2003.  By rating action dated July 2006, the RO assigned 
December 20, 2002, as the effective date of the award of 
special monthly compensation based on loss of use of a 
creative organ.


FINDINGS OF FACT

1.  An acquired psychiatric disability was not present during 
service or for many years thereafter, and there is no 
competent medical evidence to link any current psychiatric 
disability to service.

2.  The veteran's PTSD has been attributed to pre-service 
causes, and is not related to service.

3.  The veteran's diabetes mellitus requires Insulin, but has 
not resulted in the regulation of his activities.  

4.  The veteran's only service-connected disability is 
diabetes mellitus, evaluated as 20 percent disabling.

5.  The veteran has work experience as a truck driver, 
machinist and stocker.  He completed high school.

6.  His service-connected disability is not so severe as to 
prevent him from engaging in employment consistent with his 
education and occupational experience.

7.  The veteran first reported erectile dysfunction at a VA 
outpatient treatment clinic on October 25, 2002.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303(b)(c), 3.304(f) 
(2006).

2.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).

3.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

4.  An effective date of October 25, 2002, for the award of 
special monthly compensation based on loss of use of a 
creative organ is warranted.  38 C.F.R. § 3.400(o) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  A March 2006 VA letter complied with the 
requirements set forth in Dingess/Hartman.

In this case, in letters dated in January, March and July 
2003, and June 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims currently on appeal, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service Vet Center 
and VA medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, an increased rating, and for a 
total rating based on individual unemployability due to 
service-connected disability, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, Vet Center and VA medical records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The evidence supporting the veteran's claim for service 
connection for PTSD includes the service medical records and 
some post-service VA records.  The service medical records 
show that the veteran attempted to commit suicide on two 
occasions.  It was related in September 1974 that the veteran 
had attempted suicide (gesture) that morning, but was unable 
to give a coherent explanation as to what led to that 
episode.  He stated that everyone was against him and out to 
get him.  The impressions were acute anxiety, paranoid 
ideation and suicide gesture.  It was also reported that day 
that the veteran had a laceration of the left wrist.  He had 
no specific cause for that episode, other than a feeling of 
harassment by everyone.  On mental status evaluation, the 
veteran expressed extreme hostility on questioning, with 
paranoid tendencies.  It was suspected that there was 
underlying depression, but the cause was not elicited.  

The veteran was again seen in January 1975 after being found 
attempting to hang himself with a belt in the bathroom.  He 
had been drinking heavily all afternoon and claimed he 
blacked out and did not remember anything that happened.  He 
was referred for a psychiatric evaluation and denied any 
suicide attempt.  He complained of much turmoil in 
interpersonal relationships on past jobs.  He was 
hospitalized for four days in January 1975 and the diagnoses 
were simple intoxication with alcohol, possible character 
disorder, immature type, and possible behavior disorder, 
immature type.

VA outpatient treatment records reflect diagnoses of PTSD and 
depressive disorder.  A November 2002 record from a Vet 
Center refers to a violent incident in service and racial 
incidents involving a harassment game.  On VA psychiatric 
examination in October 2003, the veteran related that there 
was a lot of racial tension in service and some harassment.  

The evidence against the veteran's claim includes the service 
medical records and post-service VA treatment records and the 
report of a VA psychiatric examination.  Initially, the Board 
observes that the VA requested on several occasions that the 
veteran provide information concerning his stressors, but no 
response was received.  

The Board notes that the service medical records are negative 
for complaints or findings of an acquired psychiatric 
disability.  

In February 1975, a psychiatrist provided a statement that he 
had seen the veteran for psychiatric evaluation several 
times, most recently the previous month.  He stated that he 
did not think the veteran was psychotic, but felt he had a 
problem with alcohol abuse.  The psychiatrist also testified 
at proceedings during service and noted that the veteran 
displayed a longstanding personality trait of depression.  

A VA psychiatric consultation in October 2001 revealed that 
the veteran had a long history of polydrug dependence and 
repeated suicide attempts.  It was reported that he had been 
physically, verbally and sexually abused as a child.  The 
examiner indicted that the veteran apparently had PTSD 
related to childhood abuse, with nightmares and 
hypervigilance.  A November 2002 report from a Vet Center 
concluded that the veteran had PTSD from childhood abuse.

The veteran was afforded a VA psychiatric examination in 
October 2003.  It was indicated that the veteran's medical 
records were reviewed.  The veteran stated that he had had 
problems for many years and had been raised in a very 
dysfunctional environment.  Following a mental status 
evaluation, the diagnoses were PTSD, related to childhood 
experience; polysubstance dependence, in early remission; 
depressive disorder, not otherwise specified; and personality 
disorder, not otherwise specified.  The examiner commented 
that the veteran demonstrated marked instability of mood and 
maladaptive patterns of behavior in service, with two suicide 
attempts.  It was his opinion that it was at least as likely 
as not secondary to immaturity and manifestations of a 
personality disorder.  

There is no clinical evidence supporting the veteran's claim 
that he had an acquired psychiatric disability during 
service, or that any current such disability is related to 
service.  While it is true that he has been diagnosed with 
PTSD, it has been attributed by medical providers to his 
childhood experiences.  There is no objective evidence to 
link PTSD, or any other acquired psychiatric disability, to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the etiology of 
his disability.  The veteran finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD.

B.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent evaluation may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  Compensable complications of 
diabetes are to be rated separately unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

The evidence supporting the veteran's claim for a higher 
rating for diabetes mellitus includes his statements to the 
effect that his symptoms have increased in severity.  VA 
outpatient treatment records confirm that the veteran is seen 
for treatment of diabetes.

The evidence against the veteran's claim includes VA medical 
records.  In this regard, the Board observes that at the time 
of the August 2002 VA examination, it was indicated that the 
veteran was not on medication for hypertension and that he 
had no difficulties with sexual activities.  The examiner 
concluded that there was no clinical evidence of 
complications of diabetes.  On examination in May 2003, it 
was indicated that the veteran had apparently been placed on 
medication for high blood pressure about eight months 
earlier.  He also described having difficulty with erections 
for the same amount of time and that Viagra had been 
prescribed one month earlier.  The veteran noted that he had 
been placed on medication for diabetes in 1996, and that 
Insulin had been prescribed for it by the VA in 2001.  It was 
noted that he had not been hospitalized for diabetes 
mellitus, and that he had no history of diabetic ketoacidosis 
or hypoglycemia.  It was reported that the veteran's weight 
was stable, and he did not have anal or skin pruritis.  It 
was noted that the veteran's eyes had been checked a few 
months earlier and apparently no diabetic retinopathy had 
been found.  On examination, serial blood pressure readings 
were 138/76, 140/78 and 140/80.  A neurological evaluation 
was grossly intact.  The pertinent diagnoses were diabetes 
mellitus, type II, insulin dependent, erectile dysfunction 
and hypertension.  

Similarly, the June 2004 VA examination revealed no 
complications of diabetes mellitus.  It was specifically 
noted that the veteran had no activity restrictions due to 
diabetes.  While it was indicated that the veteran had been 
told that he had hypertension, he had no associated 
cardiovascular complications or limitations.  Following the 
examination, the diagnosis was diabetes mellitus, type 2, 
with impotency and without laboratory evidence of 
nephropathy.  The examiner commented diabetes mellitus had 
been an aggravating factor in the veteran's hypertension, but 
was not its cause.  There was no indication of any 
neurological or skin abnormality associated with diabetes 
mellitus.  

The Board also points out that a VA examination of the eyes 
in June 2004 revealed no diabetic-caused visual impairment or 
disability.  

In the absence of any clinical evidence that the veteran's 
diabetes mellitus has required any regulation of the 
veteran's activities, there is no basis on which a higher 
rating may be assigned.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the severity of his 
diabetes.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for an increased rating 
for diabetes mellitus.

C.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  We further note that the Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (1995).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

As noted above, diabetes mellitus, the veteran's only 
service-connected disability, is evaluated as 20 percent 
disabling.  In Fisher v. Principi, 4 Vet. App. 57 (1993), the 
Court held that in a claim for a total rating based on 
individual unemployability due to service-connected 
disability, where the disability rating did not entitle the 
appellant to a total disability rating under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b), and that the decision 
or non-decision by the RO whether to refer a case to the 
Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.  In 
this case, the veteran does not meet the schedular standards 
under 38 C.F.R. § 4.16(a), and there is no competent evidence 
that he is unemployable due to his service-connected 
disability.  

There is no clinical evidence in the record that the veteran 
is unable to work solely as a result of his service-connected 
disability.  There is some indication in the record that the 
veteran lost his job as a truck driver when he became insulin 
dependent.  Initially, the Board points out that at the time 
of the most recent VA examination for diabetes mellitus in 
June 2004, the examiner indicated there were no restrictions 
of activities due to diabetes.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disability is not shown to be so severe as 
to preclude all forms of gainful employment.  In this regard, 
there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
diabetes mellitus.  The Board finds that the medical evidence 
of record is of greater probative value than the statements 
of the veteran.  Thus, the preponderance of the evidence is 
against the claim for a total rating based on individual 
unemployability due to service-connected disability.  

D.  Earlier effective date 

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

As noted above, the RO originally assigned May 30, 2003, the 
date of the VA examination which showed the veteran had 
erectile dysfunction, as the effective date for an award of 
special monthly compensation based on loss of use of a 
creative organ.  This was subsequently amended to December 
20, 2002, the date of a VA outpatient treatment visit on 
which the veteran requested Viagra because he stated he had 
problems maintaining an erection.  The only earlier reference 
to erectile dysfunction was on October 25, 2002 when the 
veteran related that he experienced erectile dysfunction 
after taking antidepressants.  In February 2003, the veteran 
asserted that he had stopped taking a medication for his 
psychiatric disability due to erectile dysfunction.  Since 
the veteran continued to report erectile dysfunction after 
stopping the medication, the Board concludes that October 25, 
2002, is the proper effective date for an award of special 
monthly compensation based on loss of use of a creative 
organ.  There is no basis on which an earlier effective date 
may be assigned.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.

An increased rating for diabetes mellitus is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.  

An effective date of October 25, 2002 for an award of special 
monthly compensation based on loss of use of a creative organ 
is granted, subject to the law and regulations pertaining to 
the payment of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


